UNITED STATES DISTRICT COURT Index Number: 1:19-cv-3666- DLI-RML
EASTERN DISTRICT OF NEW YORK Date Filed: 6-26-2019

 

 

ATTORNEY(S) DEREK SMITH LAW GROUP ESQ. PH: (212) 587-0760 ;
1 PENNSYLVANIA PLAZA 49TH FLR. NEW YORK, NY 10119 | Court Date:
Brandon Padgett
Plaintiff
vs
Long Island Business Institute, Inc., Keith Brotherson, Jonathan Aybay, William Chung and Monica Foote
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE

Husam Al-Atrash, being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years and
resides in the State of New York.

That on 7/1/2019, at 3:00 PM at 136-18 39th Avenue 5th Floor, Flushing, NY 11354, Deponent served the within
Summons in a Civil Action and Complaint, with the index number and the filing date of the action were endorsed upon the
face of the papers so served herein. On: William Chung, Defendant therein named, ( hereinafter referred to as "subject").

By delivering thereat a true copy of each to Derrick Wau a person of suitable age and discretion.

Said premises is subject's actual place of business / employment within the state. A description of Derrick Wau is as
follows:

Sex: Male Color of skin: Yellow Color of hair: Black Age: 30
Height: 5ft9in-6ft0in Weight: 161-200 Lbs. Other:

On July 2, 2019, service was completed by mailing a true copy of the above stated document(s) to William Chung at the above
stated address in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official depository
under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of New York in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of New York State or of the United States as that term is defined
in either the State or in Federal statutes.

‘Sworn to before me on July 2, 2019

Patricia wae

NOTARY PUBLIC STATE OF New York
No. 01R06055503, Qualified in Nassau County
Commission Expires February 26, 2023

 

  

 

érver, Please Sign
Husam Ai-Atrash

Lic# 4279639
Job #: 1927274

 

Client’s File No.:

INTER COUNTY JUDICIAL SERVICES, LLC, 85 WiLtis AVENUE STE, F, MINEOLA, NY 11501 LICENSE # 1371771
